Citation Nr: 1609461	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-16 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial evaluation for degenerative arthritis of the cervical spine, rated as noncompensable prior to October 30, 2013, and 10 percent disabling thereafter.

2.  Entitlement to an increased initial evaluation for Meniere's disease, rated as 30 percent disabling from January 1, 2011.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for allergies/allergic rhinitis.

5.  Entitlement to service connection for a gastrointestinal disorder, including acid reflux disease.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to December 2010.  The Veteran had service in Iraq and Afghanistan, and was awarded inter alia the Bronze Star Medal.

This case comes before the Board of Veterans' Appeals (the Board) from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The record reflects that after the issuance of the rating decision but prior to the February 2014 Statement of the Case (SOC) the Veteran submitted additional relevant evidence to VA.  Review of the February 2014 SOC suggests the submitted evidence was not reviewed.  As the Board is remanding the Veteran's claims for further development and readjudication, this error is not prejudicial to the Veteran.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

On the Veteran's April 2014 VA Form 9, the Veteran limited the scope of his appeal to the issues of increased initial ratings for Meniere's disease and cervical spine degenerative arthritis, and service connection for a gastrointestinal disorder, a low back disability, and allergic rhinitis.  Accordingly, the issue of entitlement to service connection for sinusitis is not before the Board.

In an October 2015 rating decision, the RO, in part, denied service connection for fractured ribs and sleep apnea. The Veteran filed a notice of disagreement in December 2015.  In January 2016, the RO acknowledged receipt of the notice of disagreement and indicated that additional development may occur and that if the claims could not be granted, a statement of the case would issue.  As the record indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  In light thereof and as additional action is pending at the RO, Manlincon is not applicable.  

In an April 2015 rating decision, during the pendency of the appeal, the RO granted the Veteran an increased rating for cervical spine degenerative arthritis.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the Veteran's service treatment records, it became apparent that two pages had been scanned into VBMS erroneously and are illegible.  The Board requested that the AOJ obtain the original service treatment records, rescan them, and associate them with the electronic record.  However, in a February 2016 response, the VA Records Management Center (RMC) in St. Louis, Missouri, indicated that the original records could not be located.  The Board has a "heightened duty" to assist the Veteran in the development of the case.  See Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (holding that where a Veteran's service treatment records have been lost or destroyed, the Board's obligation to provide well-reasoned findings and conclusions, to evaluate and discuss all of the evidence that may be favorable to the Veteran, and to provide an adequate statement of the reasons or bases for its rejection of such evidence is also heightened).  

Although the RMC indicated that the original records could not be found, there may be alternative methods of obtaining the missing records.  Thus, the Board is remanding the service connection claims, in part, so that the AOJ may attempt to locate the original service treatment records and associate them with the claims file; or provide the Veteran notice consistent with 38 C.F.R. § 3.159 (2015) if the original records cannot be located.  

Moreover, it appears that pertinent evidence may be absent from the claims file.  In August 2012 and October 2012, the Veteran submitted partial records from Dr. J. M. from the University of Virginia Health System (relating to his Meniere's disease and allergies) and the Naval Medical Center Portsmouth (relating to his Meniere's disease, cervical spine, and lumbar spine disabilities).  Additionally, an October 2013 VA treatment record indicates that the Veteran has a private primary care provider, though the provider is not identified.  A June 2015 VA treatment record indicates that the Veteran is treated by Dr. G at NVCC Pain Management for his spine.  Because the aforementioned records are relevant to his claims, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With respect to the increased ratings claims, it appears that the Veteran's conditions may have worsened since his last VA examinations in September 2010.  With regard to Meniere's, a January 2014 VA audiology consultation shows the Veteran had moderately severe sloping to profound sensorineural hearing loss in the right ear with a Maryland CNC Word Discrimination Score of 16 percent; however, audiogram findings from that consultation are not associated with that record.  As to the Veteran's cervical spine degenerative arthritis, a June 2015 VA treatment record shows the Veteran underwent fusion surgery at the C6/C7 level in September 2014.  Thus, the Veteran should be afforded contemporaneous examinations with respect to these claims.

Turning to the Veteran's service connection claims, the low back, allergic rhinitis, and acid reflux claims were denied in March 2012 on the grounds that the medical evidence did not show a current disability.  However, a September 2015 VA treatment record shows the Veteran was diagnosed with lumbar degenerative disc disease with disc protrusion.  Records from Dr. J. M. dated in August 2011 note the Veteran had undergone allergy desensitization for the past 2 years, and had a positive response to cats, dogs, molds, and pollen.  Moreover, private records from Sentara Healthcare dated in December 2014 indicate the Veteran was prescribed loratadine, presumably for allergies.  Additionally, a November 2013 VA primary care note indicates that GERD was one of the Veteran's "active problems," suggesting he is in receipt of treatment for the condition.  A July 2014 Sentara record indicates that the Veteran was diagnosed as having colitis in July 2014.

Given that this evidence suggests the claimed disabilities have evolved in nature since the Veteran's last VA examinations in September 2010, he should be afforded VA examinations to identify the nature and etiology of any current low back, acid reflux, and allergic rhinitis.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to locate the Veteran's original service treatment records.  If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim, and (d) inform the Veteran that he may submit any copies of service treatment records he has in his possession.  The Veteran must then be given an opportunity to respond.  Additionally, any negative response should be associated with the record.

2.  Contact the Veteran and request that he authorize the release of records from any non-VA healthcare provider who treated him since August 2010 and who has outstanding records, to include Dr. J. M. from the University of Virginia Health System, Dr. G at NVCC Pain Management, records pertaining to his cervical spine surgeries, the Naval Medical Center Portsmouth, Sentara Healthcare, and Dr. M. S.  Associate any outstanding records with the claims file.

3.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's treatment from December 2015 to present.  

Also, obtain the results of the January 2014 audiogram.  Ensure that the report includes puretone thresholds at 1000, 2000, 3000, and 4000 Hertz in each ear and if it is unclear whether CNC word recognition testing was accomplished, seek clarification.  It may be necessary to contact the VA medical facility and/or the audiologist directly to obtain the test results and any necessary clarification. 

4.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his cervical spine arthritis.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

The examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  If such is not possible, the examiner should explain why. 

The examiner should indicate whether the Veteran has Intervertebral Disc Syndrome which results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should note whether there are any objective neurological abnormalities associated with the service-connected cervical spine disability.  The examiner's attention is directed to the March 2011 treatment records indicating the Veteran complained of cervical radiculopathy.  

5.  After the development set forth in steps 1 to 3 above is completed, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his Meniere's disease.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

The examiner should specifically: note whether the Veteran has a cerebellar gait, note the frequency of attacks of vertigo and cerebellar gait, and comment on the Veteran's reports of related functional impairment.  See April 2014 VA Form 9 (reports vertigo three times a month and hearing loss that affects his job as a paramedic and veterinary technician).

6.  After steps 1 to 3 are completed, schedule the Veteran for a VA low back examination by an appropriate examiner.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  Following physical examination of the Veteran and review of his pertinent medical history and lay statements, the examiner should provide an opinion on the following:

a.  Identify any currently diagnosed low back disability present since August 2010.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed low back disability, including disc disease, is related to service.  See VA's July 2015 MRI.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  After steps 1 to 3 are complete, afford the Veteran a VA examination(s) to identify all current disability underlying the Veteran's current complaints of allergies, acid reflux and colitis present since August 2010, and the likely etiology of each disease or injury.  

Any indicated studies or diagnostic tests should be performed.  Following physical examination of the Veteran and review of his pertinent medical history and lay statements, the examiner should provide an opinion on the following:  

a.  For each disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) that allergic rhinitis, and a gastrointestinal disorder, including GERD and colitis, had their onset during a period of active service, or is the result of disease or injury incurred during active service.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

The examiner's attention is directed to the October 2013 VA diagnosis of GERD, the Sentara diagnosis of colitis in July 2014 and the Sentara prescription for loratidine in December 2014.    

8.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




